Citation Nr: 1029781	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-24 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to education benefits under the Dependents' 
Educational Assistance (DEA) Program (Chapter 35, Title 38).  

3.  Entitlement to accrued benefits.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran had active duty from January 1974 to November 1977.  
The Veteran died on December [redacted], 2004.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and June 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO).  

In her July 2006 substantive appeal [VA Form 9], the appellant 
indicated her desire to present evidence and testimony at VA 
hearing before a Veterans Law Judge.  In a February 2007 
correspondence, the appellant stated that she did not desire to 
have such a hearing.  The Veteran has not since requested another 
hearing.  The hearing request is therefore deemed to have been 
withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the appellant's claims must be remanded for 
further development.  Although the Board regrets the additional 
delay, it is necessary to ensure due process is followed and that 
there is a complete record upon which to decide the appellant's 
claims so that he is afforded every possible consideration.

By way of history, the Board notes that the Veteran filed claims 
for service connection for hepatitis C and cirrhosis of the liver 
in October 2004.  See the Veteran's October 2004 claim.  The 
Veteran died on December [redacted], 2004.  The Veteran's death 
certificate lists the immediate cause of death as cardiovascular 
failure due to end stage liver disease.  See the December 2004 
death certificate.  The appellant notified VA of the Veteran's 
death when she filed the claims presently on appeal; February 10, 
2005.  On the same day, a rating decision denied the Veteran's 
claims for service connection.  

The June 2005 rating decision that denied service connection for 
the cause of the Veteran's death also determined that the 
appellant was not eligible for education benefits under the DEA 
Program (Chapter 35, Title 38).  While the June 2005 notice of 
the June 2005 rating decision specifically stated that the 
appellant's claim for death pension and accrued benefits had been 
denied, the rating decision did not address either claim.  

In passing, the Board notes that the Veteran died prior to 
October 10, 2008.  As such, the appellant is not eligible to file 
a request to be substituted as the appellant for purposes of 
processing the Veteran's service connection claim to completion.  
See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 
5121A, substitution in case of death of a claimant who dies on or 
after October 10, 2008).  

In July 2005, the appellant submitted a notice of disagreement 
expressing disagreement with the RO's June 2005 rating decision, 
expressly noting that she disagreed with the RO's denial of her 
accrued benefits claim.  In that regard, the Board notes that the 
July 2005 statement is not a notice of disagreement concerning 
the accrued benefits claim because, at that time, there is no 
evidence that the RO had considered the appellant's claim.  

In a June 2006 rating decision, the RO denied the appellant's 
claims for service connection for hepatitis C and cirrhosis of 
the liver for accrued benefits purposes.  In a January 2007 
statement, the appellant thoroughly discussed the Veteran's 
diagnosed hepatitis C and liver disease.  See the appellant's 
January 2007 statement.  The Board construes this statement as a 
timely notice of disagreement with the June 2006 rating decision; 
however, a statement of the case covering the issue of 
entitlement to accrued benefits has not been sent to the 
appellant.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that in these 
circumstances, where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must remand 
the claim to the agency of original jurisdiction to direct that a 
statement of the case be issued.

The claims of entitlement to service-connection for cause of the 
Veteran's death and eligibility for education benefits under the 
DEA Program (Chapter 35, Title 38) are inextricably intertwined 
with the claims for accrued benefits.  In other words, if the 
appellant's claim for accrued benefits is granted or denied, this 
may impact the appellant's claims for service-connection for 
cause of the Veteran's death and eligibility for education 
benefits under the DEA Program (Chapter 35, Title 38).  

Additionally, the Board notes that RO obtained a VA medical 
opinion concerning the cause of the Veteran's death; specifically 
whether his hepatitis C was related to his service.  The VA 
examiner observed that the Veteran suffered from hepatitis 
(unspecified type) prior to his enlistment, and discussed the 
Veteran's in-service hepatitis C risk factors, to include high-
risk sexual activity in service (the Veteran was treated for 
gonorrhea during his service), possible blood transfer during 
surgery (the Veteran underwent an appendectomy during his 
service), and receiving a tattoo on his left wrist during 
service.  Ultimately, the March 2007 VA examiner stated that "it 
is not possible to say beyond mere speculation where and at what 
time hepatitis C exposure was experienced by this Veteran."  See 
the March 2007 VA examination report.  

Under VA regulations and Court decisions, service connection may 
not be based on pure speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2009); see also Davis v. West, 13 Vet. App. 178, 
185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. 
Brown, 5 Vet. App. 237, 241 (1993).  Accordingly, the March 2007 
VA examiner's opinion is too speculative to provide the degree of 
certainty required for medical nexus evidence.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

In this regard, because VA undertook to provide the Veteran with 
a VA opinion, the Board must ensure that such an opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Accordingly, VA should procure an adequate opinion concerning the 
Veteran's fatal liver disease, to include any possible causal 
relationship to his active service.  

Because this case must be remanded, the Board also takes this 
opportunity to correct some inadequacies in the notice afforded 
the appellant.

First, the Court held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement of 
the conditions, if any, for which a Veteran was service connected 
at the time of his or death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The Court also held that, 
unlike a claim to reopen, an original DIC claim imposes upon VA 
no obligation to inform a DIC claimant who submits a non-detailed 
application of the specific reasons why any claim made during the 
deceased Veteran's lifetime was not granted.  Id.  The June 2005 
letter provided notice that DIC benefits are available if the 
Veteran died on active duty or from a service connected injury.  
While the Veteran was not service-connected for any disability 
during his lifetime, the June 2005 letter failed to state that 
fact.  Moreover, notice was not provided for substantiation of 
the claim based on a condition not yet service-connected.  
Therefore, the Board remands for compliant notice.  See Hupp, 
supra.

Second, where a claim is predicated on establishing basic 
entitlement to service connection, as in a claim for DIC due to 
the cause of the Veteran's death, the ruling announced in Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006), is triggered.  As 
such, the Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all of the elements 
of a claim for service connection.  On remand, the RO should 
provide the appellant with Dingess compliant notice as well.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the VCAA, 
to include notice compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Hupp 
v. Nicholson, 21 Vet. App. 342 (2007), with 
respect to the claims.  The notice should 
also inform the Veteran that he should 
provide VA with copies of any evidence 
relevant to the claim that he has in his 
possession.  Any notice given, or action 
taken thereafter, must comply with current, 
controlling legal guidance.

2.  Forward the claims file to a VA 
examiner to render an opinion as to the 
etiology of the Veteran's hepatitis C and 
cirrhosis of the liver.  The claims file 
must be reviewed in conjunction with 
rendering the requested opinion and the 
examiner's report must reflect that the 
file was reviewed.

The examiner should specifically offer 
opinions as to the following:

a.  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran contracted hepatitis 
C and or cirrhosis of the liver during 
his period of active service?

b.  Given the Veteran's reported risk 
factors (in-service tattoo application 
to the left wrist, appendectomy, and 
unprotected sexual intercourse as well 
as preservice tattoo application to 
the left arm), to which risk factor is 
his hepatitis C most likely 
attributable? 

c.  If hepatitis C and/or cirrhosis of 
the liver were not initially 
manifested during active service, is 
it at least as likely as not (50 
percent probability or greater) that 
either, or both, condition is 
etiologically related to the Veteran's 
active military service?  

The rationale for all opinions, with 
citation to relevant medical findings, must 
be given.  If the requested opinion cannot 
be rendered without resorting to 
speculation, the examiner should so 
indicated and must provide an explanation 
for the reason such opinion cannot be 
reached. 

3.  Then, the RO should readjudicate the 
claims.  If such action does not resolve a 
claim, a supplemental statement of the case 
(SSOC) should be issued to the appellant 
and her representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


